DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter/Reasons for Allowance
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, none of the prior art teaches or suggests, alone or in combination, all of the structural features of the claims, specifically including but not limited to, “a first set of memory cells on one side of a coupling region, and a second set of memory cells on an opposing side of the coupling region; forming a first pillar comprising a first composition and a second pillar comprising the first composition, the first pillar being adjacent the first set of memory cells and a second pillar being adjacent the second set of memory cells; the first composition being entirely within the coupling region, the first and second pillars spaced from one another by intervening insulative material having a second composition which is different than the first composition,” in the combination required by the claim.
Regarding claim 5, none of the prior art teaches or suggests, alone or in combination, all of the structural features of the claims, specifically including but not limited to, “a first set of memory cells on one side of a coupling region, and a second set of memory cells on an opposing side of the coupling region,” “the memory cells of the first and second sets being 
Regarding claim 15, none of the prior art teaches or suggests, alone or in combination, all of the structural features of the claims, specifically including but not limited to, “a first set of memory cells on one side of a coupling region, and a second set of memory cells on an opposing side of the coupling region each of the memory cells of the first and second sets including a programmable material and a select device; the assembly including an insulative support material adjacent the first and second sets of the memory cells, and including an intervening insulative material adjacent the insulative support material; the insulative support material comprising a first composition formed as pillars and being entirely within the coupling region and the intervening insulative material comprising a second composition which is different than the first composition; forming a conductive interconnect within the coupling region and extending through the intervening insulative material,” and “coupling the conductive interconnect of the second tier with the CMOS circuitry of the first tier,” in the combination required by the claim.
Regarding claim 18, none of the prior art teaches or suggests, alone or in combination, all of the structural features of the claims, specifically including but not limited to, “a first tier to comprise CMOS circuitry; forming a second tier to include an assembly comprising a first set of memory cells on one side of a coupling region, and a second set of memory cells on an opposing side of the coupling region the memory cells of the first and second sets being over a first series of access/sense lines,” “the insulative support material comprising a first composition and the intervening insulative material comprising a second composition which is different than the first composition,” “coupling the conductive interconnect of the second tier with the CMOS circuitry of the first tier;” and “forming an access/sense line of a second series to extend across the memory cells of the first and second sets, and across the conductive interconnect; the access/sense line of the second series being electrically connected with the memory cells of the first and second sets, and being electrically connected with the conductive interconnect,” in the combination required by the claim.
Dependent claims 2-4, 6-14, 16, 17 and 19-21 are allowed by virtue of their dependencies on claim 1, 10, 15 and 18 respectfully.
Cited Prior Art
Prall et al. [US 2001/0019893 A1]
Forbes et al. [US 2002/0109173 A1]
Ogawa et al. [US 2003/0012117 A1]
Lee [US 2005/0037572 A1]
Kanamori [US 2006/0079052 A1]
Abedifard [US 7,176,077 B2]
Inoue [US 2011/0140069 A1]
Kawashima et al. [US 2013/0140515 A1] and [US 2014/0063913 A1]
Redaelli et al. [US 2019/0043807 A1]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYA M RAMPERSAUD whose telephone number is (571)272-3464.  The examiner can normally be reached on Mon-Wed 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



PRIYA M. RAMPERSAUD
Examiner
Art Unit 2891


/P.M.R/Examiner, Art Unit 2891                                                                                        
/MARK W TORNOW/Primary Examiner, Art Unit 2891